Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/21 was filed after the mailing date of the application on 11/22/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dutta (US Patent Pub. 2021/0073828).


As per claims 1, 11 and 17:  Dutta discloses a method, comprising:
determining an inactive account based on a user account activity outside a threshold amount; and determining whether the inactive account is a dormant account based on account activity of a peer account to the inactive account (Paragraph 51; By using computer technology such as machine learning and artificial intelligence to study past customer accounts, determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 2:  The method of claim 1 wherein determining the inactive account includes receiving account activity information from a plurality of accounts (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 3:  The method of claim 1 wherein determining the inactive account includes tracking account activity of a plurality of accounts (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claims 4 and 13:  The method of claim 1 wherein the account activity outside a threshold amount includes a date of last use that exceeds the threshold amount (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 5:  The method of claim 1 wherein the date of last use includes a date of a last successful login session (Paragraph 28; The first dataset 116a may include first transaction card data for each consumer in the first plurality of consumers during a first time period. The first time period may be a time period that occurs prior to the target event. The first time period may also be any of 1 to 12 months, although other time periods are also contemplated (e.g., 12 to 24 months)).
As per claim 6:  The method of claim 1 wherein an account having a date of last use that does not exceed the threshold amount is an active account (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 7:  The method of claim 1 wherein the account activity of the peer account includes a frequency of use of the peer account (Paragraph 59; frequency).

As per claim 8:  The method of claim 1 wherein the account activity of the peer account includes a date of last use of the peer account (Paragraph 28; The first dataset 116a may include first transaction card data for each consumer in the first plurality of consumers during a first time period. The first time period may be a time period that occurs prior to the target event. The first time period may also be any of 1 to 12 months, although other time periods are also contemplated (e.g., 12 to 24 months)).
As per claims 9 and 20:  The method of claim 1 comprising: deprovisioning the dormant account (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 10:  The method of claim 1 wherein the determining whether the inactive account is a dormant account is based on account activity of a plurality of peer accounts to the inactive account (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 12:  The computer readable storage device of claim 11 wherein the user account activity is based on a date of last use of the user account (Paragraph 28; The first dataset 116a may include first transaction card data for each consumer in the first plurality of consumers during a first time period. The first time period may be a time period that occurs prior to the target event. The first time period may also be any of 1 to 12 months, although other time periods are also contemplated (e.g., 12 to 24 months)).
As per claim 14:  The computer readable storage device of claim 11, the computer executable instructions to control the processor to:
receive the user account activity and the account activity of the peer account (Paragraph 51; determine factors that indicate an account is likely to go formant or inactive, set thresholds and create automated solutions to try to address the potential dormant and inactive accounts, dormant and inactive accounts may be reduced. In the past, such accounts would just go dormant).
As per claim 15:  The computer readable storage device of claim 11, the computer executable instructions to control the processor to:
determine a plurality of peer accounts to the inactive accounts (Paragraph 4; issuing banks must maintain a high level of security and often monitor customer accounts for fraudulent behavior).
As per claim 16:  The computer readable storage device of claim 15 wherein the plurality of peer accounts are based on an organizational structure of an enterprise (Paragraph 21; the payment network 112 may have one or more processors 113a and one or more databases 113b. The payment network 112 may serve as an intermediary between the acquirer 110 and the issuer 114 and may facilitate transactions between the merchant 101 and consumer 102).
As per claim 12:  The system of claim 17 wherein the instructions are implemented with a security service of a cloud environment (Paragraph 4; maintain a high level of security and often monitor customer accounts for fraudulent behavior).
As per claim 19:  The system of claim 17 wherein the threshold amount includes one of a selected amount of time or a frequency of use (Paragraph 59; frequency).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433